     Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 1 of 9 PageID #: 929
                                                                                       g
                                                                                       ti.
                                                                                                  3933 ,I?
                                                                                                       r
                                                                                                      is'
 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK

 PHILADELPHIA INDEMNITY INS. CO. as subrogee of                                 PLAlNTIFF'S
 NIAT REALTY CORP.,                                                       RESPONSE TO DEFENDANT'S
                                      Plain'                                    FIRST SET OF
                                                                             INTERROGATORIES
                -against-
 AMAZON.COM, ET AL.                                                                Civil Action No. :
                                                                               l:17~cv-00797-DNH-CFH
                                      Defendant,



         PLAINTIFF, PHILADELPHIA INDEMNITY INS. co. as subrogee of NIAT REALTY CORP.,

by and through its attorneys, Bowitch & Coffey, LLC, as and for its response to the First Set of Interrogatory

Demands served on behalf of defendants Amazon.con1, Inc. ai'ld An;1azon.com LLC hereby sets forth as

follows upon information and belief, subj ecf to any objections previously noted:             I

                                             INTERROGATORIES

         INTERRO GATORY NO. 1:         State the following:
                   3)  The full name   of your company,
                   b)  Your  company's    culrent address,
                   C)  The length of lime your company has been in business, and
                   d)  Date of incorporation, if applicable.

QISWER: Conlpany's full name is Philadelphia Indemnity Insurance Company, RG. Bcxx 950
Baja Cynwyd, PA 19004. The company was formed in approximately 1981.


         INTERRQQATORY NG 2°                   State the name and address of any perscm(s) who provided
infounation relevant to the prepaxatiou of your responses to these iutmrogatories.

ANSWER: Robert Finizio, Philadelphia Indemnity Insurance Company, PD Box 950, Baja Cynwyd, PA
19004.


        INTERROGATORY NO. 3:                  State wllether any person gave any sta'cemellt or prepared any
document, memorandum, drawing O1` any other tangible thing pertaining to the occurrence giving rise to this
suit, identify each person, describe the nature of what was done or produced, and produce a copy of each item
identified.
   Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 2 of 9 PageID #: 930




ANSWER: Yes, people prepared documents regarding this fire. Object to request that plaintiff itemize
each document or thing. See PIaiutiff's Rule 26 disclosures and the 489 pages produced therewith.

       INTERROGATORY NO. 4:                    With respect to the product in question, please identify the make,
model, serial lumber, and/or any other identifier present 011 said product.

ANSWER; Upon information and belief, Glautop Official Professional Commercial Blender (Black,
2200w, 2L).


       _1;l§;{IE3§R{};GAl§_}33 NO. 5;        Identify the owne1ship/possession history of the product Hom the
present is 836 day it was first pucllased, including the inclusive dates of ow11e1~ship/possession by each
owiaef/'posscssc1'.

ANSWER: Upon information and belief, Daniel Kim of A&K So,§hi Colin, pilreha§ed a Glantop Mender
from Amazon. Upon information and belief, the blender was shipped Ely defendant Amazon to Mr. Kim
at 145-11 22"" Ave, 2nd floor, Whitestone, NY 11357. Plainti§ jacks knowledge as to the prior
owners/possessors of the blender and such information would Rme in the possession of the defendants.

       INTERROGATORY NO. 6:               If you contend that any waliauties, express or implied,
                                                                                                                     I
accompanied the product at the time of sale, identify each such warranty and viiflo you contend extended it.
Attach a copy of any written warranty.

ANSWER: Upon information and belief, this was a brand new blender; implied in its sale to Mr. Kim
was that the blender was safe for its intended purpose and that it would not fail and cause a fire.

       INTERROGATORY NO. 7:                 With regard to any service, ma'mtenanc&, inspections, repairs or
other work conducted on the product in question prior to the alleged incident, state:

       a) The nature of any and all such service, maintenance, repair, inspection, examiuatioil or other work.
       b) The date it was pelforlned.
       c) Where it was performed.
       Ci) The cause of the cenditien which necessitated any such service, maintenance, examination,
inspection, repair or other work.
       e) The person or entity who conducted or was involved with stash service, maintenance,         inspeeiions,
repairs or work, and

       Whether any written notes, documents or materials of any nature were prepared as a result or in
connection with such service, lnai11tena11ce, inspections, repairs or work and the current custodian thereof.
Produce a copy of all such documents.

ANSWER: Upon information and belief, the blender was brand new and had not been serviced.
Plaintiff is unaware of any inspections performed on the blender prior to defendant's sale of same to Mr.
Kim.
    Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 3 of 9 PageID #: 931




         INTERROGATORY NO. 8:                Identify each incident in which the product was involved prior to
  the incident allegedly involved in this lawsuit. For each, identify the date, location, circuinstances, other
 parties/products, any lawsuits O1` claims arising from the accident by docket number and/or claim number,
 damage to the product, repairs to the product and any documents related to any of the inquiries of this
 interrogatory.

 ANSWER: Upon information and belief, Plaintiff is not aware of this blender being involved in another
 incident prior to the fire.

        M@MQ.QAX03                           Describe completely and specifically the maimer in which the
 alleged incident described in the Complaint occurred.

       ANSWER: Upon ill formation and belief: Daniel Kiln/A&K Sushi Carp. purchasefé Ike subject
blender from Amazon, the blender was plugged into an outlet at this sushi §'estaLl1'an, ills blender failed
and caused the subject fire which spread frolic the blender whiclx was file peisxf of s;-i93 Fe damage The
structure insured by Plaintiff.

        INTERROGATORY NO. 10:              Please identif y all police depa1"tments, fire depaa@e;ts,
investigators, govemmelltal units and/or any other individuals or entities who investigated flue eceixienf, or
responded to the accident. Identify and produce any documents, records or photographs prepared orjrelated
thereto.                                                            .                                .

ANSWER: Upon information and belief: Plaintiff is not in possession of any public reports regarding
this fire.

       INIERROGATQRY NO. 11:                   Please identify the following:
        a)     All individuals or organizations who inspected, examined or tested the product in question
               either before or alter the incident out of which this action' arises;
        b)     Whether a report or any vln'i'l5ten document or material was prepared during or after any of the
               inspections, examinations or tests and produce a copy of each such report or document, and
        c)     Whether photographs were taken, by whom, and produce a copy of all such pllotogl'aplls.=.

AQJSWER: Upon infwmatiaa and belief' Plaintiff is unaware of anyone who inspected 088 blexifief préoy
to 038 firs. After the fire, the blender was inspected at a joint scene exanlillatien ml Image 22, 286 at
which defendants had a representative present. There was 21 joint invasive ezaminaiien of the bienéer on
LGI Electronics September 13, 2016, at which 21 representative of defendant was 3§x°esent. E any reports
were generated, they were generated solely for use in this litigation and would Exe proteeteél My the work
product privilege. Pllotographs have already been disclosed.


       INTERROGATORY NO. 12:                  Identify the chain of custody of the product 01' any compollent
pats thereof from the time of the alleged incident up to and including the present time, stating specifically:

       a)     The identity of every person O1` entity who had possession O1` control of die product or any
       components at any time, no matter how brief a period, iuchlding those who may have transported the
       product, from the time of the accident to the present time,
    Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 4 of 9 PageID #: 932




         b)     Whether any docmnents were prepared by such person, entity or employer, a description of each
        such document, and produce a copy of each such document,
        c)     Whether any photographs were prepared by such person, entity or employer, a description of each
        such photograph and produce a copy of each,
        d)     The cun'ent location of the product or any component pa1"c thereof and the identity of the current
        custodian, and
        e)    If the current location is u111<110vvm, identify the last kuown location of the product and its
        component palms, the last known custodian and the last date for which you can account for it.

ANSWER: 0ps3a i;1fo1'matio11 and belief, the blender was removed from the fire scene and taken to LGI
Foxensis Esxgixleeaiixg, RC., 7 Reservais' Rd., North White Plains, New York 10603 following the June 22,
20§6 scelw exam and the blender remains stored at LGI. The product was made available to defeudalxts'
1'ep"e3entaiis'es for testing and pllotographing on Septelllber 13, 2016.


       INTERROGATORY NO, 12=                 If you contend that the product in question QF any component part
dwreof was defectively designed, please state in complete detail and WIH1 paliioulauiiy:

        a)     Each and every element of the design which you contend was defective.
        b)     How such design was defective.
        c)     A complete description of the manner in which the incident and/or injuries WWE caused,
contributed to and/or permitted to OCCUI as the result of each alleged design defect.
        d)      Identify each person with knowledge or illfolmation concerning the alleged desigix defeeis.
        e)      Identify and produce each document which you contend suppolis your theory tlrat the product was
        defectively designed in any manner.

ANSWER: Upon information and belief to the below signatory, the below signatory is not currently
aware of any defects in design in the blender. Plaintiff reserves the right tolsupplement this response
following further discovery.



       INTERRO GATORY_NO.. 1518              Please describe in complete detail and witil pa4iic4Ea3iiy each and
every charge in the design of the product or any component part thereof which 3/Qu con'tezz,f;i is necessary to
make the product noadefective and provide the specifics with regard To each puzparted aiterdaiive design.
Identify each person who has knowledge of the alleged alterative design ad ide11ti'§y and produce each
document which refers or relates to any alleged alterative design.

ANSWER: Upon information and belief to the below signatory, the below signatory is currently not
aware of any change in the product or any component part thel'eof which would Intake the blender non-
defective.

       INTERROGATORY N0._15:               If you contend that the product in question or any component part
thereof was defectively manufactured, please state in complete detail and with particularity:
    Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 5 of 9 PageID #: 933




        a)      Each and every element of the product or any component part which you contend was defectively
                manufachired.
        b)      How the product or component was defectively lnanufactured.
        G)      A complete description of the marbler in which the incident, damages, O1` injuries were caused,
                contributed to and/or permitted to occur as a result of each alleged manufacturing defect.
        d)     Identify each person with knowledge or information concerning the alleged manufacturing
defects.
       6)      Identify and produce any doclunent which you contend supports your theory that the product was
               defectively manufactured in any manner.

 _SWER: Upon information and belief to the below signatory, the below signatory is currents' not
AN
aware of any manuf8s:tur'1ng defect with regards the subject blender. Plaintiff reserves the right to
supplement this response following furthel' discovery, including discovery obtained from defendants.


     INTERROGATORY NO. 16;             Identify and produce all litaraiure, tests, studies or other
d<)cumentation or material which you contend support the contention that the product in question or any
component part thereof was defective in any mallner.

ANSWER' Objected to as beyond the scope of expert witness discover Plaintiff will comply with FRCP
Rule 26 and any court rule or directive regarding the timing and sufficiency of expert wiimxess disezlosule.

       INTERROGATORY NO. 17:                  Identify and produce all documents, literature, tests, studies or any
other documentation or matel'ial which you contend the defendants had in their possession which you contend
suppolt the asseltiou that the product in question or any component dlereof was defective in any IIIBIHIGI.

ANSWER: Objected to as beyond the scope of expert witness discovery. Plaintiff will comply with FRCP
Rule 26 and any court rule or directive regarding the timing and sufficiency of expel witness disclosure.

        INTERROGATQRXQND. 18:            If you contend that the product in question or any component part
tlioreof violated any codes, standards, rules or regulations of any govermnental body or professional
organization, state the following:

       21)     The identity of the exact codes, standards, rules or regulations which you contefld were violated.
       b)      The language upon wl71lch you rely.
       c)      The citation to each such code, standard, rule O1` regulation allegedly violated.
       (1 )    The manner in which you contend the product or any component part thereof violated such code,
               standard, rule or iegulatioii.
       e)      Identify each person with knowledge or iirformatiou concerning the allegations of any alleged
               violation of code, standard, rule or regulation.
       f)      Identify and produce all documents which refer to or relate to any alleged violation of any code,
               standard, rule or regulation.

ANSWER: Upon information and belief, none known.
      Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 6 of 9 PageID #: 934




         INTERROGATORY HQ. 19:            If you contend that the incident alleged in the Complaint, and/or
plaintiffs alleged injuries and damages, were caused, in whole or in part, by the product being improperly
repaired, maintained, altered, modified or serviced, state:
        a)     The nature of each such alleged improper repair, maintenance, alteration, modification or service.
         b)      The date on which each such alleged improper repair, maintenance, alteration, moditicationor
                service occurred and by whom.
         G)     In what manner each such alleged improper repair, maintenance, alteration, modification or
                service caused or contributed to the cause of the incident alleged and/or the plaintiff's alleged
                injuries and damages.
         d)     Identify and produce all documents and records related thereto.

4H§WER: Upon infoxnlalian and belief, Plaintiff does not contend that the blender failure was due to the
blenierl' being improperly repaired, maintained, altered, modified or serviced.

        INTERROGATORY NO,20:                     Are you or any of your represeni;31ives 01' experts aware of any
iiéfonnation concelmlng and/or will you contend that any other accidents, occurrences, events, injuries or losses
resulted from any design O1` manufacturing feature of a product similar to the product in this lawsuit with regard
to the design or manufacturing features which you allege caused the accident and/or injuries here involved? If
so, identify for each such accident, occurrence or event the followings

        8)      the date and location of each,                     i
        b)      the name and address of each person who was involved, experienced or has firsthand knowledge
                of each accident, occurrence or event,
        c)      the substance of the facts and opinions of each person identified in the preceding subparagraph,
        d)      the name and address of each person who has expressed an opinion conceinhig the cause of the
                accident, occurrence or event and/or the relationship of the product's design or manufacture to its
                cause or the injuries sustained,                                                                  =
  I             the make, model, Serial Number and/or other identifier of the product involved in each such
        e)
                accident, occurrence or event,
        f)      the specific facts andjor circumstances of each such accident, occurrence or event, and
        8)      your' basis for the contention that each accident, injury or event is similar to the incident giving
                rise to this action, and as it relates to the design or manufacturing features of the product and the
                circtnnstances of the accident.

ANSW33; Deject to the extent this demand requests 'mfarmaticii r@gard'mg the opinions of "your
experisg" plaintiff will comply with FRCP Rule 26 and any eouré rule Ar §taii§te swelling the timing and
sufficiency of expert witness disclosure. Upon iufnr111atic>11 and bsiief Io the signatory below, plaintiff does
not have cu1°reut information 1~ega1'di11g any other accidents/occurrences but reserves the right to rely
upon any information generated curing discovery, including any information disclosed by the defendants
during discovery.

        INTERROGATORS NO. 21:                 Identify any witnesses you expect to call at the trial of this matter
who will testify regarding any other accidents, occurrence or events which you contend resulted from any design
or manufacturing feature of a product similar to the product in this lawsuit with regard to the design or
manufacturing features which you alleged caused the accident and/or injuries here involved. As to each witness,
state specifically:
   Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 7 of 9 PageID #: 935




        a)     name, address and telephone number,
       b)      the make, model, Serial Number, and/or other identifier of the product involved in each such
               accident, occurrence or event,
       c)      the specific facts and chctulrstances of each such accident, occurrence or event,
       d)      the substance of the facts and opinions to which each witness is expected to testify,
       G)      your bases for the contention that each accident, injury or event is similar to the incident giving
               rise to this action, and as it relates to the design or manufacturing features of the stool and the
               circumstances of the accident.

AKSER:       Object. Plaintiff has already complied with FRCP Rule 26(a)(1)(A) governing the required
disclosure of witnesses.

       pq1?»:1;aoGAToRy NO. 228              Stain `m detail and MW particularity the damages you allege were
sustained as a resit of the occurrence here involved. As to each item of damages, state specifically:

       82      The item(s) of property claimed to be damaged,
       b)      Whether any person, whether or not hired by you, Blade an esiiraxaie of ile (cost Te repair the
               damage, and if so, for each person, please identi@ by name and adtiress and Me amount of their
               estnnate,                            ,
       G)      Whether' the damages allegedly sustained have been repaired in whole or in part,
       d)      Whether you have received or made any payments as a result of the damage.

ANSWER: As was stated in PIai11tiff's Rule 26 mandatory disclosures, Plaintiff's damages are:


                      Cateaorv                       Amount
       Dwelling                                        $84,576.40
       Mitigation                                       $4,988.05
       Lust Business Income                            $35,000.00
       Insllwd's Beductible                             $1,000.00




       TOTAL CLAIM                                   $125,564.45


GRAND TOTAL:              $ 125,564.45
Full documentation concerning the items of property damaged, the estimates of damages prepal'ed,
whether damages were repaired in whole or in part and payments ulade as a result of the damage have
already been disclosed.
       Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 8 of 9 PageID #: 936




         INTERROGAIDRYNO. 233                Whether you, subsequent to the date of loss, were deprived of the
 use of the premises for business and/or other pulposes and if so, state each use to which the property was being
 put, dle inclusive dates of such deprivation, and die total monetary loss alleged. Identify and produce any
 documents relating to claims for loss of use/loss of business income.

 ANSWER:          Upon iufornmatioxl and belief to the signatory below, 335,000.00 was paid for lost business
 income due to the loss of this tenant.

           INTERROGATORY NO. 2_4_:              Were you, subsequent the subject incident, deprived of the use of
 your building   or buildings? Ifso, state:
        a)        Each use to which the property was being put;
        b)        The particular' item ofdaznage which interfered with the use and enjoyment of your property;
        c)        The inclusive dates of such deprivation'
        d)        The other uses, which in your opinion the pxoperty could have been adapted to.

 ANSWER: Upon information and belief to the below Csi9a£0ny, Philadelphia I:xdemni&y's insured lost its
 tenant sushi restaurant and $35,000.00 was paid for 109 business income as a result sf the loss of z8Jjs
 tenant.


         /INTERROGATORY NO. 25: I            Set fo1"Lh the name and address of the party or pawies who, a&er the
date of loss, serviced and/or maintained and/or collstructed and/or renovated and/01' repaired the premises and/ar
propelTy allegedly damaged and/or containing the condition alleged, setting forth the date or dates of said
service, maintenance, construction, renovation, and/or repair.

ANSWER: All of the claims file information regarding the repair of the subject building allowing the
subj ect fire has been disclosed.
                              3




Dated:           N<>vember 29, 2017          BOW ITCH & COFF}3'Y, LLC
                                                     .l              I
                                             By           MMM
                                                      anief W
                                                                 J

                                                                   , z;
                                                    Counselfo Plaints
                                                    17 Elk Stl et
                                                    Albany, NY 12207-1014

T O:     Mark J. Volpi, Esq.
         Attorneys fol* Defendants
         Marshall Denney Warner Coleman & Goggiu
         105 Maxess Road, Suite 303
         Melville, NY 11747
Case 2:17-cv-03115-DRH-AKT Document 77-17 Filed 05/22/19 Page 9 of 9 PageID #: 937




                                                                                                                            3




                                                  VERIFICATION
         Un behalf of Plaintiff, Ihzwe read the foregoing responses to defendants' interrogatory demands. I do

 not have direct pelsonal kxaowlcdgs of every fact contained hereill. Whats I do not have personal knowlcdga,

 the response notes thwart it is "upon information and belief The responses were prepared with the assistance of
                                                                                                                            I
 organs, and representatives, and with the assistance and advice of counsel. The answers axe based on records

: and infaimation cmIeumrly available. I reserve the right in make changes in or adciitions to any of these answers

 if it appears at any time that errors or omissions have been made or if Marc accurate or complete illformation

becomes available. To the extent I do not have personal knowledge, 1 have rcllcd on othuxs to gaHlel' the

responsive infnwnatiml. ldeclzuws under penalty of perjury_Lhat the: foregoing is true aid correct,

        S i g ne d t hi s   2    day of Novem ber2017.


                                                                                      »"M':-
STATB0F3mvlsulvc1\'1lo1                                  `
                                                                             ROBERT FIN! 0
                                                                                              3
                                                         )           ss,:
coumw oF I/1(Jv\.8Jn\tnRyg
                        4                                )
                  On the        29   day of N048 wllpav , 2017, helm mn, me undersigned, p¢1=°=mliv nppeavecl
Hubert Firnizsio, personally known Lo me Gr proved to-me on the basis 01' satisfactory evidence to be the

i31£8i42idua3 wham: 1121818 is ambsaribed   to the within insmumsnt and acknowledged to me that helsa/Lhey
executed the same in his capacity, and that by his sigumatxnc on the ixrmxnaent, tHe individual, or the pren on
                                                                                                                       I
                                                                                                                       II
behalf of which the individual acted, executed the insmlrrlent.
                                                                 I


                                                                        try Pub
                                                          GOMMQMEALTH OF PENI'dS'v'I.VANiA
                                                                    NQTARIALSEAL
                                                              Elizabeth Roan. Notary Public
                                                          Lower Marlon Twp., MontgoMery Gounly
                                                           MyCommiss!un Expires Aug. 24, 2021
                                                         MEMBER; PENN8YLVANMl\SSOCIATIDH DF NFJTARIEB




                                                                                                                      II
